DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 12/28/2020. Claims 2, 4, 9 and 11 are pending for this examination.

Oath/Declaration
The oath or declaration filed on 10/25/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election of Group I, species I: claims 2 and 4, in the reply filed on 12/28/2020  is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The election is without traverse because the response is incomplete. 
 
This office action considers claims 2, 4, 9 and 11 pending for prosecution, wherein claims 9 and 11 are withdrawn from further consideration, and 2 and 4 are presented for examination.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2015/0249150 A1; hereafter Yamaguchi) in view of  Kang et al ( US 2010/0182250 A1; hereafter Kang).

    PNG
    media_image1.png
    372
    511
    media_image1.png
    Greyscale

Regarding claim 2, Yamaguchi discloses a semiconductor device comprising:
a nitride semiconductor layer ( layer 5, Para [ 0028]); 
a first insulating film ( insulating layer 6, Para [ 0030]) partly disposed on an upper surface of the nitride semiconductor layer ( layer 5, Para [ 0028]); and a gate electrode ( gate electrode 9, Para [ 0032]) provided to comprise a lower surface that is at least partly in contact with the upper surface of the nitride semiconductor layer ( layer 5, Para [ 0028]) that is exposed without being covered with the first insulating film ( insulating layer 6, Para [ 0030]), wherein the first insulating film ( insulating layer 6, Para [ 0030])  is provided to be in contact with a side surface of the gate electrode (9),.
But, Yamaguchi does not disclose explicitly the first insulating film contains a transition metal, and the first insulating film contains a 1 wt% or less transition metal.

In a similar field of endeavor, Kang discloses the first insulating film contains a transition metal (Para [0066], titanium oxide), and the first insulating film contains a 1 wt% or less transition metal (Para [0066], titanium oxide).
Since Yamaguchi and Kang are both from the similar field of endeavor, and discloses titanium oxide as insulating materials, the purpose disclosed by Kang would have been recognized in the pertinent art of Yamaguchi. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Yamaguchi in light of Kang teaching “the first insulating film contains a transition metal (Para [0066], titanium oxide), and the first insulating film contains a 1 wt% or less transition metal (Para [0066], titanium oxide)” for further advantage such as to provide high-k properties and improve device performance of high electron mobility transistor device ( HEMT). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 2015/0249150 A1; hereafter Yamaguchi) in view of  Baddock (US 2007/0138506 A1; hereafter Baddock).

Regarding claim 4, Yamaguchi discloses a semiconductor device (Fig 2) comprising:
a nitride semiconductor layer ( layer 5, Para [ 0028]);  4Docket No. 005700-ME0579 a first insulating film  ( insulating layer 6, Para [ 0030]) partly disposed on an upper surface of the nitride semiconductor layer ( layer 5, Para [ 0028]); and a gate electrode  ( gate electrode 9, Para [ 0032])  provided to comprise a lower surface that is at least partly in contact with the upper surface of the nitride semiconductor layer ( layer 5, Para [ 0028]) that is exposed without being covered with the first insulating film (6), wherein the first insulating film (6) is provided to be in contact with a side surface of the gate electrode  ( gate electrode 9, Para [ 0032]), the first insulating film contains a transition metal, and the first insulating film further contains In.
But, Yamaguchi does not disclose explicitly the first insulating film contains a transition metal, and the first insulating film further contains In.

In a similar field of endeavor, Baddock discloses the first insulating film contains a transition metal, and the first insulating film further contains In (Para [0042], indium).
Since Yamaguchi and Baddock are both from the similar field of endeavor, and discloses indium as insulating materials, the purpose disclosed by Baddock would have been recognized in the pertinent art of Yamaguchi. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the Yamaguchi in light of Baddock teaching “the first insulating film contains a transition metal, and the first insulating film further contains In (Para [0042], indium)” for further advantage such as improve device performance of high electron mobility transistor device (HEMT). The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898